Citation Nr: 0108032	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-13 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for bilateral hearing loss and assigned thereto a 
noncompensable (0 percent) initial disability evaluation, 
effective August 7, 1996.

In February 2001, a hearing was held before the Board, 
sitting in Nashville, Tennessee, before Bettina S. Callaway, 
a member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991) and who is rendering the determination in this case.

The Board notes that in December 1999, the RO issued a rating 
decision that denied service connection for a back injury on 
a not well-grounded basis.  The Board refers this claim for 
further development as appropriate pursuant to Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REMAND

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II. Original Rating Awards - Fenderson v. West 

The Board notes that it has recharacterized the appellant's 
claim involving the initial disability evaluation assigned to 
his service-connected bilateral hearing loss in order to 
comply with the opinion by the United States Court of Appeals 
for Veterans Claims (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was." Fenderson, at 126, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the appellant contends that he is entitled to a 
higher (compensable) initial disability evaluation for his 
service-connected bilateral hearing loss.  Similar to 
Fenderson, the RO identified this issue merely as the proper 
evaluation of this condition, rather than as a disagreement 
with the original rating award.  

Under these circumstances, the RO should readjudicate the 
appellant's claim of entitlement to a compensable initial 
disability evaluation for service-connected bilateral hearing 
loss. See Fenderson v. West, 12 Vet. App. 119 (1999).  
 
III.  Need for Additional Evidence to be Obtained

At the hearing before the Board, the appellant testified that 
he has been receiving treatment for his service-connected 
bilateral hearing loss from his private physician, Dr. Tuma 
in Murfreesboro, Tennessee.  

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his service-connected 
bilateral hearing loss since August 1996.  Thereafter, the RO 
should make an attempt to obtain all records not currently in 
the appellant's claims files. See 38 U.S.C.A. § 5103A(c) 
(2000); Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).  

IV.  Need for an Additional Medical Examination

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).

After a thorough review of the appellant's claims file, the 
Board concludes that an additional VA audiological 
examination is needed here to determine the current severity 
of the service-connected bilateral hearing loss.  In this 
regard, the appellant has alleged that his service-connected 
bilateral hearing loss has increased in severity since his 
most recent VA audiological examination. See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant, the names and addresses of all 
medical care providers who have treated 
him for his service-connected bilateral 
hearing loss since August 1996.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.  
Specifically, the appellant has reported 
receiving treatment from Dr. Tuma in 
Murfreesboro, Tennessee.

2.  The RO should schedule the appellant 
for a VA audiological evaluation.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the relevant VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions, and any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
appellant's claim for a compensable 
initial disability evaluation for 
service-connected bilateral hearing loss.  
In making this determination, the RO 
should consider the regulations for 
rating hearing loss in effect both before 
and after June 10, 1999. See 38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Tables VI, 
VI(a) and VII, Diagnostic Codes 6100-6110 
(1998 & 2000); 64 Fed. Reg. 25202-25210 
(May 11, 1999); Karnas v Derwinski, 1 
Vet. App. 308, 313 (1991).

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





